                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                   Western Division


NUSTAR FARMS, LLC                            )
     et al                                   )
                                             )
         Plaintiffs,                         )
                                             )
v.                                           )           Case 5:20-cv-04003-CJW-MAR
                                             )
                                             )
RYAN LIZZA                                   )
     et al                                   )
                                             )
         Defendants.                         )
                                             )


      PLAINTIFFS’ RESISTED MOTION FOR SANCTIONS
         Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III, by

counsel, pursuant to the Court’s inherent authority, Rule 37(b)(2) of the Federal Rules of

Civil Procedure and Local Civil Rule 7, move for sanctions as a result of the violations of

the Court’s Protective Order by defendants, Ryan Lizza and Hearst Magazine Media, Inc.

(the “Defendants”).

         The reasons and bases of this Motion are stated in the accompanying Brief,

attached as Exhibit “A”.



DATED:           September 7, 2021



                            Signature of Counsel on Next Page




                                            1

     Case 5:20-cv-04003-CJW-MAR Document 155 Filed 09/07/21 Page 1 of 3
                     NUSTAR FARMS, LLC
                     ANTHONY NUNES, JR.
                     ANTHONY NUNES, III


                     By:   /s/ Steven S. Biss
                           Steven S. Biss (VSB # 32972)
                           300 West Main Street, Suite 102
                           Charlottesville, Virginia 22903
                           Telephone:     (804) 501-8272
                           Facsimile:     (202) 318-4098
                           Email:         stevenbiss@earthlink.net
                           (Admitted Pro Hac Vice)

                           William F. McGinn #24477
                           McGINN LAW FIRM
                           20 North 16th Street
                           Council Bluffs, Iowa 51501
                           Telephone: (712) 328-1566
                           Facsimile: (712) 328-3707
                           Email: bmcginn@themcginnlawfirm.com

                           Counsel for the Plaintiffs




                                  2

Case 5:20-cv-04003-CJW-MAR Document 155 Filed 09/07/21 Page 2 of 3
                           CERTIFICATE OF SERVICE

       I hereby certify that on September 7, 2021 a copy of the foregoing was served via

email in PDF on counsel for the Defendants.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    William F. McGinn #24477
                                    McGINN LAW FIRM
                                    20 North 16th Street
                                    Council Bluffs, Iowa 51501
                                    Telephone: (712) 328-1566
                                    Facsimile: (712) 328-3707
                                    Email: bmcginn@themcginnlawfirm.com

                                    Counsel for the Plaintiffs




                                           3

 Case 5:20-cv-04003-CJW-MAR Document 155 Filed 09/07/21 Page 3 of 3
